DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-04-2021 and 03-07-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11-24-2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art (JP 2009-158476) fails to teach a method of infiltrating the molten solid electrolyte into at least one of an anode electrode, cathode electrode, or a separator. Applicant further argues that the cited prior art relies on glass softening at high pressure to form an electrolyte layer which is different from the claimed melt-infiltration technique. Examiner respectfully disagrees. 
The cited prior art (JP 2009-158476) teaches a method of manufacturing an all-solid lithium secondary battery, wherein the solid electrolyte composition is heated to a temperature between 200 degree C to 300 degree C, the heated (i.e. molten solid electrolyte 
Examiner submits that the heating temperature of 200 degree C to 300 degree C is well within the claimed melting point of the solid electrolyte material 150 degree C to 450 degree C and such arguments are not persuasive. 
There is no disclosure of the specific electrolyte material in the claimed subject matter and Applicant’s arguments pertaining to such specificity is not persuasive. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-158476 A hereinafter Shinohara [cited in IDS filed 06-04-2021]. 
Regarding Claim 1, Shinohara teaches a method of manufacturing an all-solid lithium secondary battery (paragraph 1) comprising: heating the solid electrolyte composition to a temperature between; and forming a composite electrode composition that comprises the electrode material and the solid electrolyte material, wherein the molten solid electrolyte composition is disposed at least partially in the electrode (paragraphs 27-36). 
Regarding Claim 3, Shinohara teaches a method wherein the solid electrolyte material is heated to form a molten solid electrolyte composition but the composite electrode composition comprising the electrode material and the solid electrolyte material is not heated (paragraphs 31-32). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-158476 A hereinafter Shinohara in view of U.S. Pre-Grant Publication No. 2011/0065007 hereinafter Kamiya. 
Regarding Claim 2, Shinohara does not specifically disclose that the composite electrode composition (an assembly) that comprises the solid electrode material and the electrode material is heated. 
However, Kamiya teaches a method for manufacturing an all solid state battery comprising: forming a composite electrode composition that comprises solid electrolyte material and electrode material (paragraph 66); and heating the composite electrode composition at a temperature between 140 degree C to 240 degree C (paragraph 73). Therefore, it would have been obvious to one of ordinary skill in the art to include such manufacturing step in the method for forming the composite electrode before the effective filing date of the claimed invention because Kamiya discloses that such configuration can form an electrode having superior cycle characteristics (paragraph 73). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729